Citation Nr: 0806207	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  03-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1996 to October 1999.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Waco RO that, in pertinent part, 
denied service connection for asthma.  Pursuant to the 
veteran's request, a Travel Board hearing was scheduled in 
June 2006.  She did not appear for the hearing, and her 
representative filed a motion to reschedule for good cause.  
The Veterans Law Judge who was scheduled to conduct the 
hearing denied the motion.  In September 2006 the case was 
remanded for additional development.  


FINDINGS OF FACT

1.  Although asthma was not noted when the veteran was 
examined for enlistment, clear and unmistakable evidence 
shows that such disability pre-existed the veteran's period 
of active service; that matter is not in dispute. 

2.  Clear and unmistakable evidence shows that the veteran's 
asthma did not increase in severity beyond natural 
progression during her active service.  


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.304, 3.306, 3.380 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2002 letter explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [her] possession that pertains" to her claim.  
Nevertheless, the Board finds that she has essentially been 
notified of the need to provide such evidence, since the 
August 2002 letter informed her that additional information 
or evidence was needed to support her claim, and asked her to 
send the information or evidence to the RO.  Thus, she has 
been adequately informed of the need to submit relevant 
evidence in her possession, has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process. In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with her claims file.  The RO arranged for VA examinations in 
October 2002, April 2007, and June 2007.  In September 2006, 
the Board remanded this matter for additional development to 
obtain pre- and postservice medical records.  In accordance 
with this remand, an October 2006 letter was sent to the 
veteran requesting that she identify all sources of treatment 
or evaluation she had received for asthma both prior to and 
after service.  She did not respond to this request.  While 
VA has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with the VA in developing evidence; the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  She has not identified 
any pertinent evidence that remains outstanding.  Hence, VA's 
duty to assist is met and the Board will address the merits 
of the claim.

B.	Factual Background

The veteran's June 1995 service entrance physical examination 
report and report of medical history at the time are silent 
for findings or diagnosis of asthma.  Her SMRs document a 
significant amount of treatment for asthma in service.  She 
first complained of increased shortness of breath in 
September 1996, when she reported having a lifelong history 
of asthma, and indicated she had been on an inhaler before 
service.  She was referred for a civilian medical evaluation 
during which she complained of difficulty breathing upon any 
physical exertion, and reported that she had not previously 
disclosed her history of asthma because a service recruiter 
had instructed her not to.

The veteran continued to be treated for asthma.  In November 
1998, she complained of continual shortness of breath and, 
upon being assigned to ship duty, expressed concern about 
being able to receive proper medical care aboard the ship.  
The examiner noted her well-documented history of exercise-
induced asthma but did not find her in acute distress that 
day; he referred her to a pulmonologist.  The veteran 
reported to the pulmonologist that she was hospitalized at 
age 2 or 3 for asthma, used an inhaler as a child, and 
experienced dyspnea while playing sports in high school.  The 
pulmonologist was unable to determine the severity of her 
asthma, and placed her on limited duty for six months.

On September 1999 report of medical assessment, it was noted 
that the veteran was separating on hardship discharge 
secondary to single parenthood, the inability to accept sea 
duty, and a chronic medical history.  Her chronic medical 
history included her allergy-induced asthma.  

On October 2002 VA examination, the veteran's long history of 
asthma dating back to childhood was noted, as was her 
hospitalization for asthma at the age of 2 or 3 and use of 
inhalers through her teen years.  The examiner reviewed the 
claims file and noted that her SMRs were significant for 
asthma-related treatment.  The veteran reported that her 
asthma problem began during basic training and continued 
through her entire period of service.  She also reported a 
possible exposure to asbestos when cleaning paint off 
aircraft parts.  She denied any worsening of her asthma 
postservice and said she was using inhalers to control the 
condition.  Upon physical examination, the veteran was not 
found to be in any distress.  Her lungs had some right late 
expiratory rhonchi, but were otherwise clear to auscultation 
with no wheezes present.  It was the examiner's impression 
that the asthma, which began in childhood, showed no evidence 
of having been worsened by military service.  Also, no 
documented association with asbestos was found.

In her June 2003 notice of disagreement, the veteran stated 
she grew out of her asthma prior to service, but once she was 
in service the condition reappeared and worsened over the 
years of her service.  She stated asthma specialists in 
service told her that her condition was exacerbated by the 
fumes, exhausts, jet fuels and other hazardous materials to 
which she was exposed in the course of her duties.  She added 
that her supervisors had attempted to give her work in other 
parts of the workshop to no avail.  Finally, she noted that 
as part of her treatment, she began to use various inhalers 
as constant activity, such as physical training, would spark 
an asthma attack or tightness in her chest.

On April 2007 VA examination, the examiner stated he reviewed 
the entire claims file and found that there was no evidence 
of worsening asthma in the military, nor was their evidence 
of asbestos exposure.  He noted that the veteran had asthma 
as a child and was advised by a recruiter to not disclose 
this information; therefore, in his opinion, "it [was] less 
likely than not that asthma was worsened in the military."
The veteran was seen in the VA North Texas Healthcare System 
Pulmonary Clinic (Dallas) in June 2007 for a VA examination.  
On July 2007, Dr. W.C.Y. stated that he had reviewed the 
records from that visit, and the claims file, and agreed with 
all prior reports.  Specifically, he stated that the 
veteran's asthma first manifested in childhood, and this 
determination was based upon the history clearly described in 
her medical records.  He also opined that her asthma did not 
increase in severity during service as there were spirometry 
tests showing restriction rather than obstruction; he also 
noted that she was not currently restricted in any 
activities.

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 
(Fed. Cir. 2004).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing. 38 C.F.R. § 3.380.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An asthma disability was not noted on service entrance 
physical examination.  Consequently, the veteran is entitled 
to the legal presumptions afforded by 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.  

The record contains clear and unmistakable evidence that an 
asthma disability preexisted the veteran's service.  While 
the veteran did not report the disability prior to service, 
September 1996 SMRs show that she reported four months after 
her entrance into service that she had a lifelong history of 
asthma.  On subsequent consultations for asthma-related 
complaints, she reported that she was hospitalized for the 
disability at age 2 or 3, used inhalers throughout her 
childhood, and experienced dyspnea while playing sports in 
high school.  She stated that she had informed a service 
recruiter of her asthma history, and he advised her not to 
disclose that part of her medical history.  The United States 
Court of Appeals for Veterans Claims has held that a 
layperson's account of what a physician previously diagnosed 
is an inadequate basis for finding that a condition 
preexisted service.  However, when the condition is one, such 
as it is here, where it would not be noted upon physical 
examination, unless the examination was conducted during a 
period of exacerbation, a layperson's account of her past 
medical history is considered competent medical evidence.  
See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  
Notably, the appellant does not dispute that she had asthma 
prior to service.  The cumulative effect of this evidence is 
that it clearly and unmistakably establishes  that the 
veteran's asthma pre-existed her active service.

As the veteran's asthma became symptomatic during service, 
she is also entitled to a further presumption that it was 
aggravated by service; this presumption is likewise 
rebuttable only by clear and unmistakable evidence of non-
unmistakable evidence of non-aggravation.  See Wagner, supra, 
at 1096.  The Board finds that there is clear and 
unmistakable evidence of non-aggravation.

Significantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  see 38 C.F.R. § 3.306(b).  Whether a 
disability increased in severity is in large measure a 
medical question.  The only competent (medical) evidence in 
the record addressing whether the veteran's asthma was 
aggravated by (increased in severity during) her active 
service consists of the October 2002, April 2007, and June 
2007 VA examination reports, and the July 2007 opinion 
statement from VA examiner, Dr. W.C.Y.  All of the VA 
examiners opined that the veteran had a lifelong history of 
asthma, and that the asthma did not worsen in service.  Dr. 
W.C.Y. explained that an aggravation of asthma in service was 
not shown because spirometry tests showed restriction rather 
than obstruction, and the veteran was not restricted in her 
activities.  Taken together, these opinions provide clear and 
unmistakable medical evidence that the veteran's asthma did 
not increase in severity during, (and was not permanently 
aggravated beyond normal progression by) her military 
service.

It is also significant that there is no postservice medical 
evidence suggesting that the appellant's preexisting asthma 
increased in severity during, or as a result of her service; 
nothing in the record suggests that the appellant's asthma 
remained active/symptomatic and required treatment once the 
allergens in service (fumes, exhausts, jet fuels and other 
hazardous materials) were removed.  This suggests that 
allergic manifestations in service were seasonal or acute, 
healing without residuals.

As was noted above, there is no competent (medical opinion) 
evidence to the effect that the appellant's asthma increased 
in severity/was aggravated by her service.  The only evidence 
indicating such is in the appellant's own opinions.  However, 
her statements that her asthma was aggravated by her service 
are not competent evidence, as she is a layperson and lacks 
the medical training and/ or expertise to opine in such 
medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Given that there is no competent (medical) 
evidence contrary to the October 2002, April 2007, and June 
2007 VA examination reports, and the July 2007 opinion 
statement from VA examiner, Dr. W.C.Y., the evidence that the 
veteran's asthma was not aggravated beyond its natural 
progression during service is clear and unmistakable, and the 
presumption of aggravation is rebutted.

Since there is clear and unmistakable evidence to rebut both 
the presumption of soundness on entry in service and the 
presumption of aggravation during service, it is not shown 
that the veteran's asthma was incurred in, or aggravated by, 
her service.  Consequently, service connection for asthma is 
not warranted.
ORDER

Service connection for asthma is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


